

Exhibit 10.1
January [__], 2018




Re:    Change of Control Bonus Letter Agreement


Dear [Name]:


On behalf of Immunocellular Therapeutics, Inc. (the “Company”), I am pleased to
inform you that the Board of Directors of the Company (the “Board”) has
authorized the Company to provide to you with a bonus payable on a Change of
Control of the Company, as described in this letter agreement (this “Letter
Agreement”). Certain capitalized terms used in this Letter Agreement will have
the meanings ascribed to them as set forth on Exhibit A.


Change of Control Bonus. As an incentive for you to continue to contribute your
efforts, talents and services to the Company, you will be eligible to earn a
retention bonus in an amount equal to twelve (12) months of your then current
annual base salary (the “Change in Control Bonus”). In order to earn the Change
of Control Bonus you must (i) sign, date and return this Letter Agreement to the
Company on or before [ ], 2018, and (ii) except as set forth below, remain
actively and continuously employed by the Company on a full-time basis through
the date of the Closing. The Change of Control Bonus is subject to the terms and
conditions of this Letter Agreement.
Effect of Termination Prior to a Change of Control Transaction. If you are
terminated by the Company without Cause (other than as a result of your death or
disability) after the effective date of the definitive agreement for the Change
of Control but prior to the Closing, then you will remain entitled to receive
the Change of Control Bonus as provided in this Letter Agreement.
Release of Claims. Your right to receive the Change of Control Bonus is also
conditioned on your delivering to the Company an effective, general release of
claims (the “Release”) in favor of the Company on or within 30 days following
the Closing, in the form provided by the Company.
Payment Timing. The Change of Control Bonus earned as of the Closing will be
paid in a single lump sum payment within five (5) business days following the
later of the Closing and the effectiveness of the Release, subject to the terms
of this paragraph. If the 30-day period in which you are required to deliver the
Release to the Company crosses tax years, the Change of Control Bonus will be
paid on the first business day of the later tax year after effectiveness of the
Release in order to comply with Section 409A of the Code.
Form of Payment. The Change of Control Bonus will be paid in the form of cash.
Other Terms. The Change of Control Bonus does not convey any equity or ownership
interest in the Company or any rights commonly associated with any such
interest. The Change of Control Bonus will be an unsecured, unfunded obligation
of the Company, and so any rights you have under this Letter Agreement will be
those of a general unsecured creditor of the Company. Payment of the Change of
Control Bonus under this Letter Agreement will be paid by the Company or the
Company’s successor or parent (subsequent to the Change of Control). The payment
will be reduced by applicable taxes and withholdings.
Section 409A Matters. The Change of Control Bonus payment will be interpreted in
such a manner that such payment either complies with Section 409A of the Code or
is exempt from the requirements of Section 409A of the Code as a “short-term
deferral.” If any term of this letter agreement is ambiguous, but a reasonable
interpretation of the term would cause the payment of the Change of Control
Bonus to comply with or be exempt from the requirements of Section 409A, you and
the Company intend the term to be interpreted as such.


Entire Agreement. This Letter Agreement represents the entire agreement between
you and the Company with respect to the Change of Control Bonus and it
supersedes any other promises, warranties or representations with regard to this
subject matter. It does not supersede or replace any provisions of your
Employment Agreement with the Company dated [ ]. Additionally, as set forth in
your Employment Agreement, your employment relationship with the Company remains
at-will, meaning that either you or the Company may terminate your employment at
any time, with or without Cause or advance notice.  This Letter Agreement will
be governed by California law. This Letter Agreement may only be amended or
terminated in a written agreement signed by you and a duly authorized officer of
the Company. This Letter Agreement will bind the heirs, personal
representatives, successors and assigns of you and the Company, and inure to the
benefit of you, the Company, their heirs, successors and assigns.


Please sign below to confirm your understanding and acceptance of the terms of
this Letter Agreement and return a signed copy to me. On behalf of the Company,
I would like to thank you for your past service and your continued support of
the Company.


Very truly yours,


IMMUNOCELLULAR THERAPEUTICS, INC.




By:                 _________________
Gary Titus, Chairman    
On Behalf of the Board of Directors


ACKNOWLEDGED AND AGREED:






                    
[Name]





EXHIBIT A


CERTAIN DEFINITIONS


“Cause” has the meaning set forth in your Employment Agreement.
“Change of Control” has the meaning set forth in your Employment Agreement.
“Closing” means the initial closing of a Change of Control as defined in the
definitive agreement executed in connection with the Change of Control. In the
case of a Change in Control Transaction with more than one closing, “Closing”
means the first closing that satisfies the threshold of the definition for a
Change of Control.
“Closing Date” means the date on which the Change of Control is consummated.
“Code” means the Internal Revenue Code of 1986, as amended.
 





